DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a peritoneal regimen generation unit”, “a simulation unit”, and “a selection unit” in claim 26.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 was given a claim interpretation for certain limitations (the “peritoneal regimen generation unit”, the “simulation unit”, and the “selection unit”) listed in the claim interpretation section and the 112(b) section of this Non-Final Office Action. Additionally, claim 26 also includes the “therapy target input unit” and “patient characteristics input unit”. Examiner has given claim 26 a 35 U.S.C. 112(a) rejection for not providing any of the structures necessary to execute the functions of these units.
Claims 27-29 are rejected based on their dependency on claim 26.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a peritoneal regimen generation unit”, “a simulation unit”, and “a selection unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the functions of these units in the claims. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 27-29 are rejected based on their dependency on claim 26.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-29 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 17-25 are drawn to a method, claims 26-29 are drawn to an apparatus, and claim 31 is drawn to a computer-readable medium, each of which is within the four statutory categories. Claims 17-29 and 31 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 17 recites, in part, performing the steps of 1) receiving a therapy target input, 2) receiving a patient characteristics input, 3) generating a plurality of peritoneal dialysis treatment regimens, each peritoneal dialysis treatment regimen comprising: 3a) one or more first exchange cycles, each of the one or more first exchange cycles including a first inflow volume and a first dwell time and 3b) one or more second exchange cycles, each of the one or more second exchange cycles including a second inflow volume and a second dwell time, 3c) wherein each peritoneal dialysis treatment regimen of the plurality of peritoneal dialysis treatment regimens comprises a number of first exchange cycles and a number of second exchange cycles, wherein at least one of the number of first exchange cycles and the number of second exchange cycles is variable, 4) simulating a peritoneal dialysis treatment outcome for each of the plurality of peritoneal dialysis treatment regimens based at least in part on the patient characteristics to generate a simulated treatment outcome, and 5) providing for selection a peritoneal dialysis treatment regimen to be applied for a specific treatment based on the simulated treatment outcome and the therapy target. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people (including following rules or instructions). For example, the present claims describe a method of determining analyzing patient information based on rules to determine a treatment regimen. Independent claim 26 recites similar limitations and is also directed to an abstract idea under the same analysis.
Depending claims 18-25, 27-29, and 31 include all of the limitations of claims 17 and 26, and therefore likewise incorporate the above described abstract idea. Depending claim 18 adds the additional step of “receiving an allowable treatment parameter range, wherein the plurality of peritoneal dialysis treatment regimens are generated based at least in part on the allowable treatment parameter range”. Additionally, the limitations of depending claims 19-25, 27-29, and 31 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 18-25, 27-29, and 31 are nonetheless directed towards fundamentally the same abstract idea as independent claims 17 and 26 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a therapy target input unit, 2) a patient characteristics unit, 3) a peritoneal regimen generation unit, 4) a simulation unit, 5) a selection unit, 6) a patient database comprising a database module, and 7) a peritoneal dialysis machine to perform the claimed steps.
The 1) therapy target input unit, 2) patient characteristics unit, 3) peritoneal regimen generation unit, 4) simulation unit, 5) selection unit in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification for lack of description of anything other than generic computer components).
The 6) patient database comprising a database module adds insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, see MPEP 2106.05(g).
The 7) peritoneal dialysis machine adds insignificant extra-solution activity to the abstract idea which amounts to insignificant application, see MPEP 2106.05(g).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a therapy target input unit, 2) a patient characteristics unit, 3) a peritoneal regimen generation unit, 4) a simulation unit, 5) a selection unit, 6) a patient database comprising a database module, and 7) a peritoneal dialysis machine to perform the claimed steps amounts to no more than insignificant extra-solution activity or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(d) and MPEP 2106.05(f) recite that the following limitations are not significantly more:
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); and
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).

The current invention generates displays on a display utilizing 1) a therapy target input unit, 2) a patient characteristics unit, 3) a peritoneal regimen generation unit, 4) a simulation unit, and 5) a selection unit, thus these units are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.

Furthermore, the 6) patient database comprising a database module in these steps adds insignificant extra-solution activity/pre-solution activity in the form of well-understood, routine, and conventional activity (WURC activity) to the abstract idea. The following is a court decision demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing patient data in a database and/or electronic memory, and retrieving the patient data from a patient database/storage in order to analyze patient data.
Additionally, the 7) peritoneal dialysis machine adds insignificant extra-solution activity/pre-solution activity to the abstract idea in the form of well-understood, routine, and conventional activity (WURC activity) to the abstract idea. The following is a court decision demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention/apparatus receives regimen data, and transmits the data to a peritoneal dialysis machine over a network, for example the Internet.
Mere instructions to apply an exception using a generic computer component and WURC activity cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 17-29 and 31 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2010/0010424 to Yu et al.
As per claim 30, Yu et al. teaches a peritoneal dialysis system, the system comprising:
--a patient database comprising a database module; (see: paragraph [0011] where there is a server computer (a patient database comprising a database module) in communication with an APD machine) and
--a peritoneal dialysis machine connected to the patient database, (see: paragraph [0011] where there is a server computer in communication with an APD machine) wherein the peritoneal dialysis machine is configured to receive a peritoneal dialysis treatment regimen from the patient database and operate in accordance with the received peritoneal dialysis treatment regimen, (see: paragraph [0066] where the peritoneal treatments are being loaded into the APD machine) wherein the peritoneal dialysis treatment regimen received by the peritoneal dialysis machine is selected based on a simulated treatment outcome and a therapy target (see: paragraph [0028] where an approved prescription is being selected. Also see: paragraph [0010] where the APD machine provides multiple therapy prescriptions from which either the patient or the APD machine chooses from. Also see: paragraph [0005] where there is a module that uses inputs to determine all possible regimens that fit within the provided ranges. Regimens are being calculated/simulated here to determine regimens that fit within a range. A regimen (prescription) that is calculated/simulated using inputs (therapy target) is being provided for selection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-21, 23-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0010424 to Yu et al. in view of “Adapted Automated Peritoneal Dialysis: Importance of Varying Dwell Time and Fill Volume”.
As per claim 17, Yu et al. teaches a method of generating a peritoneal dialysis treatment regimen, the method comprising:
--receiving a therapy target input; (see: claim 1 and Abstract where at least one therapy target input is accepted)
--receiving a patient characteristics input; (see: claim 1 and Abstract where at least one patient transport characteristic input is accepted)
--generating a plurality of peritoneal dialysis treatment regimens, (see: claim 1, paragraph [0011], and Abstract where a plurality of therapy regimens are being generated) each peritoneal dialysis treatment regimen comprising:
--one or more first exchange cycles, each of the one or more first exchange cycles including a first inflow volume and a first dwell time; (see: paragraph [0091] where there is a first cycle at a 30-min dwell (dwell time) with a 2-liter fill (first inflow volume)) and
--one or more second exchange cycles, each of the one or more second exchange cycles including a second inflow volume and a second dwell time, (see: paragraph [0091] where there is a second cycle at a 60-min dwell (dwell time) with a 2-liter fill (first inflow volume))
--simulating a peritoneal dialysis treatment outcome for each of the plurality of peritoneal dialysis treatment regimens based at least in part on the patient characteristics to generate a simulated treatment outcome; (see: FIG. 2B and paragraph [0083] where a therapy outcome is simulated. Also see: paragraph [0005] where there is a module that uses inputs (which would include patient characteristics) to determine all possible regimens that fit within the provided ranges. Regimens are being calculated/simulated here to determine ones that fit within a range) and
--providing for selection a peritoneal dialysis treatment regimen to be applied for a specific treatment based on the simulated treatment outcome and the therapy target (see: paragraph [0010] where the APD machine provides multiple therapy prescriptions from which either the patient or the APD machine chooses from. Also see: paragraph [0005] where there is a module that uses inputs to determine all possible regimens that fit within the provided ranges. Regimens are being calculated/simulated here to determine regimens that fit within a range. A regimen (prescription) that is calculated/simulated using inputs (therapy target) is being provided for selection).
Yu et al. may not further, specifically teach:
1) --wherein each peritoneal dialysis treatment regimen of the plurality of peritoneal dialysis treatment regimens comprises a number of first exchange cycles and a number of second exchange cycles, wherein at least one of the number of first exchange cycles and the number of second exchange cycles is variable.

Vaitkunaite teaches:
1) --wherein each peritoneal dialysis treatment regimen of the plurality of peritoneal dialysis treatment regimens comprises a number of first exchange cycles and a number of second exchange cycles, (see: FIG. 1 and “Benefits of APD-A” on page 3 where there are APD-A and APD-C treatment regimens. Also see: FIG. 1 where APD-A has two phases of variable cycles. Each regimen here comprises of a number of first and second cycles where there are a repetition of cycles) wherein at least one of the number of first exchange cycles and the number of second exchange cycles is variable (see: first paragraph of page 4 where there is varying dwell time. Also see: FIG. 1 where APD-A has two phases of variable cycles).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein each peritoneal dialysis treatment regimen of the plurality of peritoneal dialysis treatment regimens comprises a number of first exchange cycles and a number of second exchange cycles, wherein at least one of the number of first exchange cycles and the number of second exchange cycles is variable as taught by Vaitkunaite in the method as taught by Yu et al. with the motivation(s) of selecting optimal treatment regimens (see: 1st paragraph on page 2 of Vaitkunaite).

As per claim 18, Yu et al. and Vaitkunaite in combination teaches the method of claim 17, see discussion of claim 17. Yu et al. further teaches further comprising receiving an allowable treatment parameter range, (see: paragraph [0005] where ranges of therapy inputs are specified and used by the second module. Also see: paragraph [0018] where ranges are used to determine therapy) wherein the plurality of peritoneal dialysis treatment regimens are generated based at least in part on the allowable treatment parameter range (see: paragraph [0018] where ranges are used to determine therapy).

As per claim 19, Yu et al. and Vaitkunaite in combination teaches the method of claim 17, see discussion of claim 17. Vaitkunaite further teaches wherein a fixed ratio between the first dwell time and the second dwell time is predefined (see: FIG. 1 where there is APD-C which is a conventional APD. The APD-C consists of a fixed ratio for time here of 90min cycles for 6 times).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 26, and incorporated herein.

As per claim 20, Yu et al. and Vaitkunaite in combination teaches the method of claim 17, see discussion of claim 17. Vaitkunaite further teaches wherein a fixed ratio between the first inflow volume and the second inflow volume is predefined (see: FIG. 1 where there is APD-C which is a conventional APD. The APD-C consists of a fixed ratio for volume here at 2000ml for 6 times).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 26, and incorporated herein.

As per claim 21, Yu et al. and Vaitkunaite in combination teaches the method of claim 17, see discussion of claim 17. Yu et al. further teaches wherein each of the one or more first exchange cycles are shorter than each of the one or more second exchange cycles (see: paragraph [0091] where there is a second cycle which is longer than the first cycle).
Yu et al. may not further, specifically teach wherein each of the one or more first exchange cycles are smaller than each of the one or more second exchange cycles.
wherein each of the one or more first exchange cycles are smaller than each of the one or more second exchange cycles (see: FIG. 1 where a first cycle of an APD-A would be smaller than a second cycle of APD-C).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.

As per claim 22, Yu et al. and Vaitkunaite in combination teaches the method of claim 17, see discussion of claim 17. Yu et al. further teaches wherein a first glucose concentration is defined for the one or more first exchange cycles and a second glucose concentration is defined for the one or more second exchange cycles, wherein the first glucose concentration is larger than the second glucose concentration (see: FIG. 7A where there is a % Dextrose for each regimen where the first cycle is at 5% and the second cycle is at a lower %).

As per claim 23, Yu et al. and Vaitkunaite in combination teaches the method of claim 17, see discussion of claim 17. Vaitkunaite further teaches wherein the one or more first exchange cycles precede the one or more second exchange cycles (see: “Prescription of Adapted APD” on pages 2-3 and FIG. 1 where there is a first phase/cycle which precedes a second one).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.

As per claim 24, Yu et al. and Vaitkunaite in combination teaches the method of claim 17, see discussion of claim 17. Yu et al. further teaches wherein each of the one or more the first exchange cycles alternate with each of the one or more second exchange cycles (see: FIG. 10 where a first cycle of “Dianeal, 1.5% 6-liter” alternates with a second cycle of “Dianeal, 1.5% 3-liter”).

As per claim 25, Yu et al. and Vaitkunaite in combination teaches the method of claim 17, see discussion of claim 17. Vaitkunaite further teaches wherein the number of first exchange cycles is independent of the number of second exchange cycles (see: FIG. 1 where the number of first exchange cycles (2 times low fill with short dwell) is independent of the number of second exchange cycles (3 times large fill with long dwell)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 17, and incorporated herein.

As per claim 26, Yu et al. teaches an apparatus for generating a peritoneal dialysis regimen, the apparatus comprising:
--a therapy target input unit; (see: claim 1 and Abstract where at least one therapy target input is accepted, thus a unit must be present)
--a patient characteristics input unit; (see: claim 1 and Abstract where at least one patient transport characteristic input is accepted, thus a unit must be present)
--a peritoneal regimen generation unit configured to generate a plurality of peritoneal dialysis treatment regimens, (see: claim 1, paragraph [0011], and Abstract where a plurality of therapy regimens are being generated, thus a unit must be present) each peritoneal dialysis treatment regimen comprising one or more first exchange cycles and one or more second exchange cycles, (see: paragraph [0091] where there is a first cycle at a 30-min dwell (dwell time) with a 2-liter fill (first inflow volume) and a second cycle at a 60-min dwell (dwell time) with a 2-liter fill (first inflow volume))Page: 5of7
--wherein the one or more first exchange cycles comprise a first inflow volume and a first dwell time, and the one or more second exchange cycles comprise a second inflow volume and a second dwell time, (see: paragraph [0091] where there is a first cycle at a 30-min dwell (dwell time) with a 2-liter fill (first inflow volume) and a second cycle at a 60-min dwell (dwell time) with a 2-liter fill (first inflow volume)) and
--a simulation unit configured to simulate a peritoneal dialysis treatment outcome for each peritoneal dialysis treatment regimen of the plurality of peritoneal dialysis treatment regimens to generate a simulated treatment outcome; (see: FIG. 2B and paragraph [0083] where a therapy outcome is simulated. Also see: paragraph [0005] where there is a module that uses inputs (which would include patient characteristics) to determine all possible regimens that fit within the provided ranges. Regimens are being calculated/simulated here to determine ones that fit within a range. A unit must be present here to do this) and
--a selection unit configured to facilitate selection of a peritoneal dialysis treatment regimen to be applied for a specific treatment, wherein the peritoneal dialysis treatment regimen to be applied is determined based on the simulated treatment outcome and the therapy target (see: paragraph [0010] where the APD machine provides multiple therapy prescriptions from which either the patient or the APD machine chooses from. Also see: paragraph [0005] where there is a module that uses inputs to determine all possible regimens that fit within the provided ranges. Regimens are being calculated/simulated here to determine regimens that fit within a range. A regimen (prescription) that is calculated/simulated using inputs (therapy target) is being provided for selection. A unit is present here to do this).
Yu et al. may not further, specifically teach:
1) --wherein each peritoneal dialysis treatment regimen of the plurality of peritoneal dialysis treatment regimens comprises a number of first exchange cycles and a number of second exchange cycles, wherein at least one of the number of first exchange cycles and the number of second exchange cycles is variable.

Vaitkunaite teaches:
1) --wherein each peritoneal dialysis treatment regimen of the plurality of peritoneal dialysis treatment regimens comprises a number of first exchange cycles and a number of second exchange cycles, (see: FIG. 1 and “Benefits of APD-A” on page 3 where there are APD-A and APD-C treatment regimens. Also see: FIG. 1 where APD-A has two phases of variable cycles. Each regimen here comprises of a number of first and second cycles where there are a repetition of cycles) wherein at least one of the number of first exchange cycles and the number of second exchange cycles is variable (see: first paragraph of page 4 where there is varying dwell time. Also see: FIG. 1 where APD-A has two phases of variable cycles).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein each peritoneal dialysis treatment regimen of the plurality of peritoneal dialysis treatment regimens comprises a number of first exchange cycles and a number of second exchange cycles, wherein at least one of the number of first exchange cycles and the number of second exchange cycles is variable as taught by Vaitkunaite in the apparatus as taught by Yu et al. with the motivation(s) of selecting optimal treatment regimens (see: 1st paragraph on page 2 of Vaitkunaite).

As per claim 27, Yu et al. and Vaitkunaite in combination teaches the apparatus of claim 26, see discussion of claim 26. Yu et al. further teaches wherein the apparatus is communicably coupled to a peritoneal dialysis machine (see: paragraph [0011] where there is a server computer (a patient database comprising a database module) in communication with an APD machine. An algorithm (apparatus which contains the described steps of claim 26) can be stored in the server (database module of a patient database) and the server can communicate with the APD machine).

As per claim 28, Yu et al. and Vaitkunaite in combination teaches the apparatus of claim 26, see discussion of claim 26. Yu et al. further teaches wherein the apparatus is communicably coupled to a database module of a patient database (see: paragraph [0011] where there is a server computer (a patient database comprising a database module) in communication with an APD machine. An algorithm (apparatus which contains the described steps of claim 26) can be stored in the server (database module of a patient database) and the server can communicate with the APD machine).

As per claim 29, Yu et al. and Vaitkunaite in combination teaches the apparatus of claim 26, see discussion of claim 26. Vaitkunaite further teaches wherein the number of first exchange cycles is independent of the number of second exchange cycles (see: FIG. 1 where the number of first exchange cycles (2 times low fill with short dwell) is independent of the number of second exchange cycles (3 times large fill with long dwell)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 26, and incorporated herein.

As per claim 31, Yu et al. and Vaitkunaite in combination teaches the method of claim 17, see discussion of claim 17. Yu et al. further teaches computer-readable medium comprising instructions for the execution of a method according to claim 17 when the instructions are executed on a computer (see: paragraph [0011] where it is further taught that there is a server computer and an APD machine which both can store algorithms).

Additional Relevant References
Examiner would also like to cite U.S. 2011/0009810 to Lo et al. as an additional relevant reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/EVANGELINE BARR/Primary Examiner, Art Unit 3626